Citation Nr: 0638762	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1944 to December 1945.

This matter is before the Board of Veterans' Appeals (Board 
or BVA) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1.  The veteran is service connected for bilateral hearing 
loss, rated at 50 percent disabling, which does not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

2.  The veteran reported education through his third year of 
high school and he reports last working as a fireman until 
his retirement in February 1984. 

3.  The veteran's service-connected disability does not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16 (a)-(b) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).
	
The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) (1992); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  
The Board's task was to determine whether there are 
circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability.  In other words, the BVA must 
determine if there are circumstances, apart from 
non-service-connected disabilities, that place this 
veteran in a different position than other veterans 
with an 80 [percent] combined disability rating. 
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran reported his education to be through his third 
year of high school.  On his formal TDIU claim, he reported 
that he last stopped working in February 1984 when he retired 
as a fireman.

In a May 2003 private medical report of audiometric 
examination findings, moderately severe to severe mixed 
hearing loss on the right and severe to profound mixed 
hearing loss on the left, with good discrimination on the 
right and fair on the left were noted.  A 30 day trial of 
binaural hearing aids was recommended.  

At an October 2003 VA audiometric examination, a bilateral 
moderate sloping to profound sensorineural hearing loss, with 
fair speech discrimination, was shown.  In January 2004, the 
veteran was fitted for a right ear hearing aid.

Here, the veteran is service connected for bilateral hearing 
loss, rated as 50 percent disabling.  Therefore, he does not 
meet the minimum schedular criteria for a TDIU. It is the 
established policy of VA, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disability, employment history, educational 
and vocational attainment, and all other factors having a 
bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  
The rating board did not refer this case for extra-schedular 
consideration.  The Board notes that the veteran, on his 
substantive appeal form, specifically requested that an 
extra-schedular consideration referral be made. As will be 
explained more thoroughly below, such a referral is 
unnecessary because the Board concludes that the veteran is 
not unemployable due to his service-connected bilateral 
hearing loss. 

The veteran claims that his inability to work is due to his 
advancing age and his service-connected bilateral hearing 
loss.  Currently, he receives Social Security Administration 
retirement benefits, but claims he never filed for disability 
benefits.  From the veteran's statements and evidence of 
record, the Board concludes that the veteran currently does 
not work primarily because of his advanced age and choice to 
retire, and not because of his bilateral hearing loss. 

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify such a referral.  There is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation.  The veteran's service-connected 
condition may affect his abilities to some degree, but there 
is no evidence that his bilateral hearing loss prevents him 
from being able to perform some type of substantially gainful 
employment as a result of this condition.  No medical 
professional has ever stated that his condition affects the 
veteran's ability to maintain employment. 

Objective evidence as to the severity of the veteran's 
service-connected condition, moreover, does not show that it 
would prevent him from performing any type of employment.  
Even though his hearing is clearly impaired, there is no 
evidence that shows he is unable to be gainfully employed in 
any position that is commensurate with his service-connected 
disability and employment and educational history.  In this 
case, the preponderance of the evidence is against finding 
that the veteran's service-connected disability alone makes 
him unemployable.  There is no medical evidence showing that 
his service-connected condition is of such severity as to 
preclude gainful employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A 
high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can 
find employment.  See 38 C.F.R. § 4.16(a) (1992). 

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the veteran's service-connected 
disability.  Again, the preponderance of all the evidence 
indicates that the veteran's current unemployed status is 
primarily a product of his choice to retire due to advancing 
age, not due to his bilateral hearing loss.  In fact, no 
medical professional has ever indicated that the veteran's 
service-connected bilateral hearing loss has rendered him 
unemployable. 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluation, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disability or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disability, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in January 2004.  That letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The January 2004 letter told him to 
provide any information or evidence necessary to substantiate 
his claim.  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and has in fact provided 
additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for total disability based on 
individual unemployability, any questions as to the 
appropriate effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran's service-
connected disability renders him unemployable is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004); see also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003). 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


